Clark, C. J.,
concurring. Tbe great bulb of court business under our system of government is necessarily in tbe State courts. Tbe Federal courts bave a restricted jurisdiction wbicb is limited to matters marked out by tbe United States Constitution. So true is tbis that in all actions in a Federal court it is presumed that tbe court is without jurisdiction until tbe contrary affirmatively appears. Robertson v. Cease, 97 U. S., 646; 11 Cyc., 855. In those instances of concurring jurisdiction in wbicb, notwithstanding a State court has first taken jurisdiction, tbe Federal Judiciary Act permits a removal into tbe Federal, such removal is permissible only when tbe motion is made in apt time, and in all respects complies with tbe requirements of tbe act of Congress. Whether it does so comply is a matter wbicb tbe State court is competent to judge, as well as tbe United States Court, tbe Federal Supreme Court being tbe final arbiter. Stone v. South Carolina, 117 U. S., 430; Lawson v. R. R., 112 N. C., 397; Baird v. R. R., 113 N. C., 608; Howard v. R. R., 122 N. C, 954; Beach v. R. R., 131 N. C., 399.
A writ of error lies from a State Supreme Court to tbe United States Supreme Court, though even tbis was strenuously denied in tbe early history of tbe Court. But there is no superiority or inferiority between tbe State Superior Court and tbe Federal District and Circuit Courts. They are co-ordinate courts, just as tbe State Superior Courts are between themselves. Tbe right to remove eases from tbe State court to tbe Federal court argues no superiority in tbe latter over tbe former, but only indicates that in tbe purview of tbe Federal Constitution and laws, tbe nature of tbe case is such that tbe defendant is entitled to bave it tried in tbe Federal court, but only when tbe defendant has made bis motion within the time and in tbe manner prescribed by tbe statute.
It is not inappropriate to say tbis much, as tbe learned counsel for defendánt, in bis argument here, spoke of tbe writ going “down” from tbe Federal Circuit Court to the State Superior Court. “Words,” said tbe great orator Mirabeau, “are things,” and in matter touching tbe jurisdiction of courts there should be entire accuracy of thought and speech. Tbe jurisdiction of tbe Federal courts below tbe Supreme Court, as well as their *43existence, is entirely statutory, created originally by the Judiciary Act of 1789 and modified by statutes since, and subject to further modifications, but not to exceed the limits marked out by the United States Constitution. U. S. v. R. R., 98 U. S., 569.
The United States Supreme Court alone is not a legislative creation, and therefore it cannot be abolished by act of Congress (as has been the case with Circuit and District Courts), but even that high court is dependent upon Congress for the exercise of its jurisdiction, which as prescribed by U. S. Cons., Art. III, sec. 2, cl. 2, is “with such exceptions, and under such regulations, as the Congress shall make.” The Federal courts therefore have no inherent jurisdiction, and their limited jurisdiction extends only to the cases, and can be exercised only in the instances, marked out by the statute.